DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1-2, 24, 28 and the cancellation of claims 29-31, in the response filed January 15, 2021, have been entered.
Claims 1-2, 4-8, 10-13, 15-22, and 24-28 are currently pending in the above identified application.
Applicant’s terminal disclaimer with applications 15/433,877, 15/433,675, 15/433,676, 15/433,632, 15/433,693, and 15/433,777 is acknowledged.
 	
Information Disclosure Statement
The information disclosure statement filed Feb 8, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant cites EP 2148887 but only a single page referencing a WIPO document that has not been included is discussed  
The information disclosure statement filed February 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copy of NPL 067 “Synthesis, Properties, and Applications of Magnetic Iron Oxide Nanoparticles” has been provided.

Claim Interpretation
Claim 1 recites the limitation “wherein 1% to 40% by weight of the recombinant non-human collagen fibrils within the network of recombinant-non-human collagen fibrils are in the form of recombinant collagen fibers, and wherein each of the recombinant collagen fibers has a diameter in a range of 1 micron to 10 micron.”  A collagen fiber is interpreted as having a fiber diameter of greater than 1 micron and the claim scope is interpreted as limiting both the amount of fibrils in the form of fiber being 1% to 40% by weight of the network of recombinant-non-human collagen fibrils and these fibers being limited to having a diameter in a range of 1 micron to 10 micron.  Therefore, the network of recombinant-non-human collagen fibrils cannot be in the form of fibers having a diameter greater than 10 micron. The distinction between when a fibril is considered a fiber appears directly related to diameter. Therefore nanofibers, or fibers of 1 micron or less is considered a fibril.  
Clams 24 and 28 recite the limitations “wherein the recombinant collagen fibers comprise a diameter in a range of 5 micron to 10 micron” and “wherein the recombinant collagen fibers comprise a diameter in a range of 1 micron to 5 micron”, respectively.  At least one recombinant collagen fiber within the network is required to have a diameter within the claim ranges.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-13, 15-20, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0116032 to Bowlin in view of US Pub. No. 2004/0237208 to Day, US Pub. No. 2010/0325811 to Kashiwagura, and US Pub. No. 2004/0037813 to Simpson.
Regarding claims 1-2, 4, 7-8, 10-13, 15-20, and 24-28, Bowlin teaches a composite material comprising electrospun collagen fibers (network of collagen fibrils) of isolated or purified collagen that is naturally-occurring, synthetically manufactured, or produced by genetic engineering (recombinant collagen) that form fibrils, where said material is used in the formation of manufactured leather applications as well as footwear and clothing applications (Bowling, abstract, para 0009, 0024, 0036, 0073).  Bowlin teaches the flexibility and variability of the process allows the collagen matrix to be predesigned to meet many applications including leather application, footwear, and clothing products (Id., abstract).  Bowlin teaches the collagen being Type I bovine (non-human mammalian, claim 4) (Id., para 0065-0081).  Bowlin teaches the manufacturing of leather from the natural polymer collagen in fibrillar form to produce leather like products and the collagen being from rawhide or any other source isolated, including to a relatively pure form, and prepared for electrospinning as well as the use of collagen that has been manipulated other ways such as the addition or removal of peptides (genetically engineered, recombinant) (Id., para 0072-0078).  Bowlin teaches a collagen mat after being electrospun further processed to produce varying colors, textures, scents, and resiliency (tanning) (Id., para 0079, 0081).  Bowlin also teaches, as with any electrospinning process, the filament diameter and orientation can be regulated to a high degree by the reaction conditions and adding other specific materials into the collagen can further modify material properties (Id., para 0078).  Bowlin teaches mixing different types of collagen or collagen that has been manipulated other ways (e.g. added or removed carbohydrates or peptides) in the solution or filament form so that different textures or material properties can be achieved (Id.). Bowlin teaches a specific embodiment having approximately 100 nm collagen fiber 
Bowlin does not appear to explicitly teach the material containing 0.1% to 60% of a lubricant by weight of the material and 5% to 25% water by weight of the material.  However, Day teaches that fatliquoring is an important process for leather and includes the use of oils, fats, and waxes from natural or synthetic sources (claim 12) (Day, para 0013).  Day teaches that tanned leather does not usually contain sufficient lubricants and that fat liquoring is carried out in order to produce the desirable softness and pliability, involving oils or other material penetrating the collagen structure of the leather ideally so that each fiber becomes uniformly coated and results in improved handle and feel of the leather as well as improving extensibility, tensile and tear strength, hydrophilic and hydrophobic properties and permeability to water and air (Id., para 0013), reading on the lubricant being distributed substantially uniformly throughout the collagen based material (claim 13).  Day teaches the use of a material that allows improved penetration of a variety of leather treatment agents including lubricants, fat liquors, and dyes that also results in greater uniformity (Id., para 0018-0039).  Day teaches the moisture content of the dried leather, after treatment being 12-14% (Id., para 0137-0141).  
Additionally, Kashiwagura teaches a leather processed using a fatliquoring agent constituted by a mixture of synthetic oil and natural (claim 12) used by 15 to 19 percent by weight relative to 100 percent by weight of the leather product (Kashiwagura, abstract, para 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have form the engineered leather of Bowlin, wherein the manufactured leather material has a moisture content (water content) of 12-14% as taught by Day, and a fatliquoring (lubricant) content of natural and synthetic oil (claim 12) of 15-19% by weight of the leather product as taught by Kashiwagura, motivated by the desire of forming conventionally known leather products using predictably suitable processing techniques with predictably suitable moisture and oil content to predictably improve the handle and feel of the leather 
The prior art combination does not specifically teach 1% to 40% by weight of the recombinant non-human collagen fibrils within the network of recombinant-non-human collagen fibrils are in the form of recombinant collagen fibers, and wherein each of the recombinant collagen fibers has a diameter in a range of 1 micron to 10 micron.
However, Simpson teaches a mat of electrospun collagen (network of collagen fibrils) from genetically engineered collagen (recombinant collagen) (Simpson, abstract para 0007, 0070-0072). Simpson teaches the collagen being electrospun fibers having a cross-section dimeter ranging from several microns down to below 100 nanometers and that the fiber diameters can be manipulated by changing, for example, the composition (both in terms of sources and types of collagen and blending with other materials) and concentration of collagen and other materials to be electrospun (Id., para 0134).  Simpson teaches a blend of Type I collagen/Type III collagen/elastin (45:35:20) having a diameter of 800±700 nm and teaches electrospun Type I collagen fibers with an average diameter between about 50 nm and about 10 μm, more preferably between about 50 nm and about 1 μm (Id.).  Simpson also teaches examples also including electrospun non-woven matrices about 200-250 microns thick and composed of fibrils of about 1 to about 5 μm in diameter (Id.). As the distinction between fibril and fiber appears to be related to diameter, which has not been defined, the disclosed range of 100 nm to 1.5 micron appears to qualify as both fibers and fibrils.  Therefore, Simpson discloses embodiments that overlap with the claimed range of 1% to 40% by weight of the network of collagen fibrils being in the form of fibers as teaching embodiment with 0% by weight to an embodiment that has over 1 micron fibers and an average of 800 nanometers.  The embodiment having an average diameter of 800 nm has an upper limit of diameter of 1.5 micron (claim 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the electrospun nonwoven of the prior art 
Regarding claim 2, the material would necessarily have a tope surface and a bottom surface.
Regarding claims 7-8 and 25, the prior art combination teaches isolating the collagen to a relatively pure form (Bowlin, para 0076).  The prior art combination teaches leather comprised essentially of collagen and high concentration of collagen producing filaments of high mechanical strength (Id., para 0073, 0078), reading on the network of recombinant non-human collagen fibrils containing substantially no hair, hair follicles, or animal fat (claim 7).   Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the collagen to containing greater than 0% but less than 1% of non-collagen protein by weight (claim 8) or actin (claim 8 or 25), wherein the non-collagen protein is non-collagen nonstructural protein.  Note: Any level of contamination, including in the part per trillion level meets the claim limitation.   Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of the prior art combination, wherein the material consists essentially of collagen, and therefore 
Regarding claims 10-11, the prior art combination teaches the collagen being crosslinked (recombinant, nonhuman collagen fibrils are crosslinked) and the prior art combination teaches the use of crosslinking agents such as glutaraldehyde (Bowlin, para 0014, 0030, 0079) and teaches a specific embodiment using a 2% glutaraldehyde solution in which the collagen mat was place for three days resulting in a highly crosslinked collagenous mat (Bowlin, para 0014, 0030, 0072-0081).  The prior art combination also teaches if crosslinking is insufficient, the heat resistance of the leather (collagen material) does not improve and if the crosslinking is excessive, the movement of the fibers is limited and it becomes hard and easy to break (Kashiwagura, para 0004).   The prior art combination teaches the use of 1 to 10 percent by weight of the hide (collagen material) of the tanning (crosslinking agent) glutaraldehyde (Id., para 0093-0094).   It would have been obvious to one of ordinary skill in the art before the effective filing date to form the collagen material of the prior art combination, wherein the crosslinking agent is 1 to 10 percent by weight of the total weight of the material as taught by Kashiwagura, motivated by the desire of using conventionally known crosslinking agent amounts predictably suitable for use in crosslinking collagen fibers and predictably resulting adequate heat resistance without being too hard and easy to break.  
Regarding claims 15-16, the prior art combination teaches fat liquoring is carried out in order to produce the desirable softness and pliability, involving oils or other material penetrating the collagen structure of the leather ideally so that each fiber becomes uniformly coated and results in improved handle and feel of the leather as well as improving extensibility, tensile and tear strength, hydrophilic and hydrophobic properties and permeability to water and air (Day, para 0013).  The prior art combination also teaches the material properties can be modulated by adding additional material during the electrospinning process as having the advantage of filaments of dissimilar properties can be 
Regarding the claimed elastic modulus and tensile strength, although the prior art does not disclose the engineered leather having an elongation of at least 5%, the elastic modulus between 100 kPa and 1,000 MPa, and tensile strength from 1 MPa to 100 MPa, the claimed properties are deemed to flow naturally from the teachings of the prior art the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Additionally, as the prior art combination teaches the leather being customized, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the strength and flexibility (elastic modulus) of the leather composite, such as within the claimed range, motivated by the desire of achieving the desired strength through predictably adjusting the fatliquoring processing, the amount of elastin and silk-fibroin in the recombinant collage, and the secondary material selection and concentration without undue experimentation.  Additionally, as the prior art combination teaches uniformity of the material, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the elastic modulus and the strength to not vary by more than 20% across a length of the material.
Regarding claims 17-20, the prior art combination teaches the engineered leather further comprising a surface coating finish (claim 17), specifically a dye (Day, abstract) and comprising filling agents (filler) as part of the leather treatment agents (Id., para 0026-0039).  The prior art combination teaches the leather manufacturing process involving oils or other material penetrating the collagen structure of the leather ideally so that each fiber becomes uniformly coated in order to result in improved handle and feel of the leather as well as improving extensibility, tensile and tear strength, 
Regarding claims 18-19, the prior art combination teaches the additional material being added into the collagen to modify properties such as rubber (Bowlin, para 0078), reading on the material further comprising a resin or polymer (claim 18) or a filler distributed substantially uniformly through the collagen-based material as being adding into the collagen spun to form the fibers (claim 19).  Additionally, , it would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite material of the prior art combination, wherein the collagen is uniformly dispersed, motivated by the desire of forming a composite material having uniform mechanical properties.
Regarding claim 20, the prior art combination teaches the collagen and secondary components being spun in sequences with one another and producing layers of materials (Bowlin, para 0078, 0008).  Bowlin teaches the process of electrospinning being used to form fabrics and nonwoven products (Id., para 0008) and the collagen fiber and additional material filaments being formed by electrospinning (Id., para 0010, 0078). Therefore, the composite material further comprises a nonwoven material.
Regarding claim 24, the prior art combination teaches electrospun Type I collagen fibers with an average diameter between about 50 nm and about 10 μm (Simpson, para 0134), reading on the collagen fibers having a fiber diameter in a range of 5 micron to 10 micron.
claim 25, the limitation “isolated from cells that are cultured in vitro” is a method limitation and does not determine the patentability of the product, unless the process produces a structural difference in the product formed.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because the prior art teaches isolated, genetically engineered collage.
Regarding claim 26, the prior art combination teaches the collagen being purified to being relatively pure (Bowlin, para 0075-0078).
Regarding claim 27, the prior art combination teaches adding natural material like elastin to produce leather with novel elastic properties (Bowlin, para 0078) and teaches an embodiment containing 88% collagen and 12% by weight elastin (Id., para 0069), reading on the collagen being 88% by weight of the recombinant non-human collagen based on a total protein content of the collagen-based material.

Claims 5-6, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bowlin in view of Day, Kashiwagura, and Simpson, as applied to claims 1-2, 4, 7-8, 10-13, 15-20, and 24-28 above, further in view of US Pub. No. 2004/0005663 to Bell.
Regarding claims 5-6, 21-22, and 25, the prior art combination is silent with regards to how the genetically engineered collagen is produced (claims 5-6) and the collagen fibrils containing substantially no 3-hydroxyproline (claim 21) and substantially no hydroxylysine (claim 22).
However, Bell teaches recombinant produced bovine collagen, including Type I and III (claim 4) that are fibrillary collagen (collagen fibrils) (Bell, abstract, para 0002, 0006, 0008, 0042-0044).  Bell Pichia (claim 5)  or E. Coli (claim 6), that is recovered from the cell by isolation and purification (Id., para 0042-0044, 0140, 0208, 0216).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite of the prior art combination, wherein the genetically engineered collagen from bovine is the recombinantly produced bovine Type I or III collagen of Bell, motivated by the desire of using conventionally known processes to predictably suitable for producing Type I and III collagen found in skin, or hide as well as motivated by the desire of addressing various ethical, religious, and social issues associated with extraction from animal sources, limiting human exposure to various contaminants found in raw material used in producing collagen non-recombinantly, and allowing for tailoring and standardization of the collagen based on the application.
Regarding claims 21-22, the prior art combination teaches the use of post-translation enzymes and teaches prolyl 4-hydroxylase is required to hydroxylate prolyl residues in the Y-position of the repeating –Gly-X-Y sequences to 4-hydroxyproline, which plays a critical role in stabilization of collagen triple helix (Bell, para 0060, 0035-0039).  The prior art combination teaches that recombinant collagen can be specifically tailored and standardized for different applications and markets (Id., para 0041-n wherein X and/or Y are preferably either proline or hydroxyproline (Id., para 0145). As the prior art does not teach the presence of 3-hydroxyproline and teaches advantages for comprising 4-hydroxyproline (Bell, all), absent evidence to the contrary, the collagen contains substantially no 3-hyroxyproline (claim 21).  Alternatively, it would have been obvious to one of ordinary skill in the art to form the recombinant collagen of the prior art combination, wherein the hydroxyproline present is 4-hydroxyproline as taught by Bell as critical for the stabilization of the collagen triple helix, motivated by the desire of forming stabilized collagen tripe helix based on the desired application.  When X and Y are either proline or hydroxyproline, taught as desirable by Bell, the collagen would contain substantially no hydroxylysine (claim 22).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-8, 12, 20-21, and 29-31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-9, 11, and 15 of copending Application No. 16/358,299 (reference application), alternatively in view of US Pub. 2004/0005663 to Bell. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘299 also claims a network of non-human collagen fibrils with an overlapping percent of the collagen in the form of fibers, an overlapping amount of water, and overlapping amount of lubricant.  The claimed amount of material overlap between the applications.  ‘299 also has the collagen can be recombinant collagen. Alternatively, Bell teaches the use of recombinantly produced collagen addresses various ethical, religious, and social dictates and can be tailored and standardized for different applications and market.  Therefore, it would have been obvious to one ordinary to one of ordinary skill in the art before the effective filing date to use recombinant non-human collagen, motivated by the desire to address various .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the Obviousness-Type Double Patenting Rejection is moot as a terminal disclaimer has been filed, however there is not terminal disclaimer filed apart from the one submitted November 16, 2018.  Therefore, the rejection stands. 
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2005/0084719 to Yoshimoto teaches an artificial leather sheet that comprises microfine fibers having a mean fiber dimeter of at most 5 micron (fibers B) and monofilament fibers A having a dtex of from 0.01 to 2 dtex thereby teaching it is known in the artificial leather art to use two different fiber sizes. Mechanical Behaviour of Natural Cow Leather in Tension teaches that leather is complex network of collagen fiber of varying sizes.  Collagen Fibril Diameter and Leather Strength teaches that the diameter of the fibrils is related to the mechanical strength.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789